                Case 1:19-mj-00524-MSN Document 5 Filed 02/03/20 Page 1 of 3 PageID# 7
%A0 I99A (Rev. 6/97) Order Setting Condition.<i of Release                                                               Page 1 of       Pages




                                                                                                       IP3
                                       United States District Court®
                                                  Eastern           District of         Virginia
                                                                                                               CLERK. U.8. DISTRICT COURT .i
                                                                                                                  ALEXANDRIA.VIRGINIA


                    United States of America
                                                                        ORDER SETTING CONDITIONS
                                                                                        OF RELEASE
                                 V.


                                                                    Case Number:
  mrcxn
                            Defendant


 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to be notified)                United States District Court

                    401 Courthouse Sq., Alexandria, VA         on
                                                                                              Dale and Time




                                         Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that:

(^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                           dollars ($_                     .)
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION:       COURT      DEFENDANT   PRETRIAL      SERVICES      U.S. ATTORNEY      U.S. MARSHAL
Case 1:19-mj-00524-MSN Document 5 Filed 02/03/20 Page 2 of 3 PageID# 8
Case 1:19-mj-00524-MSN Document 5 Filed 02/03/20 Page 3 of 3 PageID# 9
